     Case 1:20-cv-01575-DAD-EPG Document 18 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10
     MARQUISE WALKER,                                       Case No. 1:20-cv-01575-DAD-EPG (PC)
11
                                             Plaintiff, ORDER GRANTING PLAINTIFF’S
12                                                      REQUEST FOR COPY OF DOCKET
                    v.                                  SHEET AND DIRECTING CLERK TO
13                                                      SEND PLAINTIFF COPY OF DOCKET
                                                        SHEET
14   HOWARD,
                                                            (ECF No. 17, p. 2)
15                                         Defendant.

16

17         Marquise Walker (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983.

19         On February 23, 2021, this action was dismissed “for failure to prosecute and failure to

20   comply with a court order.” (ECF No. 13, p. 2). On March 12, 2021, Plaintiff filed a request for

21   a copy of his complaint and a copy of the docket sheet. (ECF No. 17, p. 2). Plaintiff states that

22   he needs the copies because he was recently transferred to Kern Valley State Prison for a court

23   date, but his property will remain at High Desert State Prison. Plaintiff believes he may be at

24   Kern Valley State Prison for months.

25   \\\

26   \\\

27   \\\

28   \\\
                                                        1
     Case 1:20-cv-01575-DAD-EPG Document 18 Filed 03/16/21 Page 2 of 2


 1         Given Plaintiff’s allegations, and that this case was recently dismissed, IT IS ORDERED

 2   that the Clerk of Court is directed to send Plaintiff a copy of the docket sheet.1

 3
     IT IS SO ORDERED.
 4

 5      Dated:         March 15, 2021                                    /s/
 6                                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27         1
               The Court already sent Plaintiff a copy of his complaint. (ECF No. 16).

28
                                                               2
